IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TAMARA J. SWEENEY,                          : No. 560 MAL 2019
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
THOMAS J. SWEENEY AND ALBERT C.             :
OEHRLE,                                     :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of February, 2020, the Petition for Allowance of Appeal

is DENIED.